Case 4:18-cv-01885-HSG Document 621-6 Filed 02/12/19 Page 1 of 5




                     Exhibit 6
   (Redacted Version of Document
        Sought to Be Sealed)
         Case 4:18-cv-01885-HSG Document 621-6 Filed 02/12/19 Page 2 of 5




January 30, 2019                                                    Robert Pickens
                                                                    T 212.218.2333
                                                                    F 212.218.2200
Erika Warren                                                        rspickens@venable.com
Warren Lex LLP
2261 Market Street, No. 606
San Francisco, CA 94114
erika@warrenlex.com

Re:      In re Koninklijke Philips Patent Litigation, No. 18-1885 (N.D. California)


Dear Erika,

I write in response to your letters of January 23, 2019 and January 29, 2019, regarding Acer and
ASUS’s request for production of documents regarding Philips’ “commercial relationships with
its licensees.”

As I relayed in my email of yesterday, Philips has been diligently investigating this matter since
the January 23, 2019 hearing before Magistrate Judge Laporte, and Philips’ investigation is
ongoing at this time. However, in order to enable the parties to further meet and confer
regarding this matter, Philips can now provide the following updates and information:

      1. With regard to the two databases discussed during the January 23, 2019 hearing, and in
         response to your request for clarification, Philips can provide the following information
         regarding the agreements contained in each database:

             a. For Philips’ IP&S Vault database – it is the practice of Philips’ Intellectual
                Property & Standards group to maintain copies of all executed intellectual
                property-related agreements between Philips and third-parties within this
                database.

             b. For Philips’ Legal Contracts SharePoint database – prior to 2016, it was the
                practice of Philips’ legal department to maintain any key contracts between
                Philips and third-parties within this database, even if they were also maintained
                separately elsewhere. In 2016, it became Philips’ policy to avoid duplicative
                filing of executed agreements going forward, and only a select set of contracts are
                now expected to be filed in the Legal Contracts SharePoint database (to the extent
                that they are also maintained elsewhere), including agreements related to mergers
                and acquisitions, alliances, treasury matters, major litigation settlements, and
                large scale projects.
       Case 4:18-cv-01885-HSG Document 621-6 Filed 02/12/19 Page 3 of 5




Page 2
January 30, 2019


   2. Your January 29, 2019 letter requests that Philips provide “a list of the licenses on which
      Philips asserts it can and will rely at trial, including for each the Bates range of the
      license as produced, the date of the agreement, and the licensee or licensees.” While
      Philips’ January 25, 2019 disclosure was sufficient for the purposes of this discussion,
      Philips has attached hereto as Exhibit 1 a document that provides further information
      included in your request.

   3. During the January 23, 2019 hearing, Magistrate Judge Laporte indicated that one issue
      of interest to her was “starting with those 50 [i.e., the agreements identified or to be
      identified as falling within Patent L.R. 3-2(g) and (h)], are they in there [i.e., either the
      IP&S Vault database or the Legal Contracts SharePoint database] or aren’t they? What
      percent of them are in there?” (January 23, 2019 Hrg. Tr. At 16:20-22.) Philips can
      confirm that each of the relevant agreements is contained in the IP&S Vault database.
      Further, all of those agreements that predate 2016 are also in the Legal Contracts
      SharePoint database.

   4. As was discussed during the January 23, 2019 hearing, Philips is now conducting a
      reasonable search to determine (for each of the agreements identified in Exhibit 1)
      whether the IP&S Vault database or the Legal Contracts SharePoint database contain any
      other agreements between Philips and the same counterparty dated within the
      surrounding six month window. This is not a simple and straightforward process, but we
      working through it as quickly as possible.

In accordance with our discussions at the January 23, 2019 hearing, we would propose that the
parties write to Judge Laporte today to advise her that the parties’ discussions are ongoing and
that we will provide a further update next week.

Best regards,

/s/Robert S. Pickens

Robert S. Pickens

Enclosures
             Case 4:18-cv-01885-HSG Document 621-6 Filed 02/12/19 Page 4 of 5
Exhibit 1 to Letter of January 30, 2019  HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY



 Item No. Full Name of Counterparty(s)     Bates Range                       Date Executed

    1                                      PHILIPS00231188-PHILIPS00231249
    2                                      PHILIPS00231572-PHILIPS00231602
    3                                      PHILIPS00230936-PHILIPS00230955
    4                                      PHILIPS00230956-PHILIPS00230989
    5                                      PHILIPS00231603-PHILIPS00231634
    6                                      PHILIPS00014990-PHILIPS00014995
    7                                      PHILIPS00014943-PHILIPS00014989
    8                                      PHILIPS00096991-PHILIPS00097020
    9                                      PHILIPS00064150-PHILIPS00064209
   10                                      PHILIPS00231052-PHILIPS00231109
   11                                      PHILIPS00064210-PHILIPS00064260
   12                                      PHILIPS00231110-PHILIPS00231140
   13                                      PHILIPS00020859-PHILIPS00020876
   14                                      PHILIPS00231143-PHILIPS00231150
   15                                      PHILIPS00014860-PHILIPS00014877
   16                                      PHILIPS00083121-PHILIPS00083152
   17                                      PHILIPS00210855-PHILIPS00210871
   18                                      PHILIPS00231151-PHILIPS00231159
   19                                      PHILIPS00231160-PHILIPS00231187
   20                                      PHILIPS00212632-PHILIPS00212693
   21                                      PHILIPS00231639-PHILIPS00231654
   22                                      PHILIPS00231635-PHILIPS00231638
   23                                      PHILIPS00231250-PHILIPS00231260
   24                                      PHILIPS00231261-PHILIPS00231272
   25                                      PHILIPS00231273-PHILIPS00231304

   26                                      PHILIPS00231722-PHILIPS00231734
   27                                      PHILIPS00231735-PHILIPS00231746
   28                                      PHILIPS00231747-PHILIPS00231760
   29                                      PHILIPS00231655-PHILIPS00231685
   30                                      PHILIPS00025350-PHILIPS00025436
   31                                      PHILIPS00014912-PHILIPS00014915
   32                                      PHILIPS00014878-PHILIPS00014911
   33                                      PHILIPS00231324-PHILIPS00231361
   34                                      PHILIPS00098065-PHILIPS00098098
   35                                      PHILIPS00098099-PHILIPS00098202
   36                                      PHILIPS00231362-PHILIPS00231365
   37                                      PHILIPS00231686-PHILIPS00231717
   38                                      PHILIPS00231718-PHILIPS00231721
   39                                      PHILIPS00230990-PHILIPS00231051
   40                                      PHILIPS00231141-PHILIPS00231142
   41                                      PHILIPS00214723-PHILIPS00214771
   42                                      PHILIPS00221492-PHILIPS00221497
   43                                      PHILIPS00064327-PHILIPS00064382
   44                                      PHILIPS00212965-PHILIPS00212996
   45                                      PHILIPS00042768-PHILIPS00042784
   46                                      PHILIPS00042785-PHILIPS00042791
   47                                      PHILIPS00042792




   48                                      PHILIPS00042793-PHILIPS00042794
   49                                      PHILIPS00231366-PHILIPS00231457


                                         Page 1
             Case 4:18-cv-01885-HSG Document 621-6 Filed 02/12/19 Page 5 of 5
Exhibit 1 to Letter of January 30, 2019  HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY



 Item No. Full Name of Counterparty(s)     Bates Range                       Date Executed
    50                                     PHILIPS00014916-PHILIPS00014942
    51                                     PHILIPS00211600-PHILIPS00211659
    52                                     PHILIPS00231458-PHILIPS00231480
    53                                     PHILIPS00231761-PHILIPS00231763
    54                                     PHILIPS00231764-PHILIPS00231811
    55                                     PHILIPS00237350-PHILIPS00237398

   56                                      PHILIPS00231812-PHILIPS00231824
   57                                      PHILIPS00231481-PHILIPS00231504
   58                                      PHILIPS00097021-PHILIPS00097085
   59                                      PHILIPS00231505-PHILIPS00231508
   60                                      PHILIPS00231509-PHILIPS00231538
   61                                      PHILIPS00213013-PHILIPS00213042
   62                                      PHILIPS00064134-PHILIPS00064149




                                         Page 2
